Citation Nr: 0636231	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  04-39 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had active service from July 1943 to December 
1945.

The matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating determination granting 
the appellant's claim for service connection for bilateral 
hearing loss disability, with a noncompensable rating 
assigned, effective March 23, 2002.  A July 2005 rating 
determination found clear and unmistakable error (CUE) in 
that determination, and changed the effective date to April 
23, 2002, the date the appellant's claim was received by the 
RO.  The appellant appealed the determination on his 
bilateral hearing loss rating to the Board, and the case was 
then procedurally developed for appellate review by the 
Board.  

In May 2006, the Board granted the appellant's motion to 
advance this appeal on the Board's docket, in accordance with 
38 C.F.R. § 20.900(c) (2005).


FINDING OF FACT

On official audiometric testing in August 2000, October 2002, 
August 2003, May 2004 and March 2005, the appellant 
manifested Level II hearing in his right ear and Level II 
hearing in his left ear.


CONCLUSION OF LAW

Entitlement to an initial compensable rating for bilateral 
hearing loss is not established.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2006); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a July 2003 
letter from the RO to the appellant.  This letter informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  This letter was 
issued prior to the initial adjudication of the appellant's 
claim in September 2003, and there is therefore no 
prejudicial timing defect under Pelegrini.  The appellant was 
also provided an opportunity to respond to these VCAA 
notifications prior to the readjudication of his claims in 
the subsequent October 2004 statement of the case (SOC), as 
well as prior to the July 2005 rating and supplemental 
statement of the case (SSOC).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

By means of two March 2006 letters from the RO, the appellant 
was provided with notice as to the means by which a 
disability rating and effective date for the disability 
benefit award on appeal are determined.  After the travel 
board hearing, the record was held open for 120 days so that 
the appellant could obtain and submit evidence from the 
Social Security Administration (SSA) that he felt related to 
his claim.  To date, he has not done so, and that time has 
since expired.  Since the veteran previously submitted a 
private audiometric examination report from November 2003, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision on the increased rating 
claim.

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records, his post-service VA 
medical records, as well as the results of a private 
audiogram conducted in 2003 and VA audiological examinations 
conducted in August 2000, October 2002, August 2003, May 
2004, and March 2005.  The appellant was afforded the 
opportunity for a hearing before a member of the Board, which 
was conducted in May 2006.  A copy of that hearing transcript 
was included in the record and has been reviewed in 
connection with his claim.  The Board has carefully reviewed 
the appellant's statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Rating Schedule.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual condition in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance) is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Evaluations for defective hearing range from noncompensable 
to 100 percent and are based on organic impairment of hearing 
acuity as measured by results of controlled speech 
discrimination tests and by average pure tone threshold 
levels obtained by audiometric testing.  To evaluate the 
degree of disability resulting from defective hearing which 
is service connected, the Rating Schedule establishes, based 
on the average pure tone threshold levels and the results of 
the controlled speech discrimination tests, 11 auditory 
acuity levels from numeric designations I (for an essentially 
normal acuity level) to level XI (for profound deafness).  
The Court has noted that the "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include 
both a controlled speech discrimination test (Maryland CNC) 
and a puretone audiometry test.  38 C.F.R. § 4.85(a).

Puretone threshold average, as used in Tables VI and VIa, is 
the sum of the puretone thresholds at 1000, 2000, 3000, and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in § 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R. § 4.85(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service- 
connected disability at issue.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to the disability, except as noted below.

In a November 2002 rating decision, the appellant was granted 
service connection for bilateral hearing loss with a 
noncompensable evaluation, effective March 23, 2002.  This 
effective date was later changed to April 23, 2002, by a July 
2005 rating decision and is not at issue.

On the authorized VA audiological evaluation in August 2000, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
60
65
65
LEFT
35
40
65
70
65

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
Under Table VI of section 4.85 of the Rating Schedule, these 
results translate to Level II hearing in the right ear and 
Level II hearing in the left ear.  According to Table VII of 
section 4.85 of the Rating Schedule, this is consistent with 
a noncompensable disability rating for bilateral hearing loss 
disability.

On the authorized VA audiological evaluation in October 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
65
65
65
LEFT
45
45
65
70
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
Under Table VI of section 4.85 of the Rating Schedule, these 
results translate to Level II hearing in the right ear and 
Level II hearing in the left ear.  According to Table VII of 
section 4.85 of the Rating Schedule, this is consistent with 
a noncompensable disability rating for bilateral hearing loss 
disability.

On the authorized VA audiological evaluation in August 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
65
70
75
LEFT
40
50
70
70
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
Under Table VI of section 4.85 of the Rating Schedule, these 
results translate to Level II hearing in the right ear and 
Level II hearing in the left ear.  According to Table VII of 
section 4.85 of the Rating Schedule, this is consistent with 
a noncompensable disability rating for bilateral hearing loss 
disability.

The appellant submitted the results of a November 2003 
private audiological examination.  However, there is no 
evidence in the record verifying that this audiogram was 
performed by a state-licensed audiologist or that the speech 
discrimination test used was the Maryland CNC, as is required 
by the regulations. Without this information, this audiogram 
is inadequate at face value for rating purposes.  
Furthermore, a graph of this veteran's audiogram has been 
associated with the clams file, but may not be interpreted by 
the Board.  See Kelly v. Brown, 7 Vet. App. 471, (1995) 
(holding that neither the Board nor the RO may interpret 
graphical representations of audiometric data).

On the authorized VA audiological evaluation in May 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
70
65
75
LEFT
40
50
70
70
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
Under Table VI of section 4.85 of the Rating Schedule, these 
results translate to Level II hearing in the right ear and 
Level II hearing in the left ear.  According to Table VII of 
section 4.85 of the Rating Schedule, this is consistent with 
a noncompensable disability rating for bilateral hearing loss 
disability. 

On the authorized VA audiological evaluation in March 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
65
65
70
LEFT
40
50
70
70
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
Under Table VI of section 4.85 of the Rating Schedule, these 
results translate to Level II hearing in the right ear and 
Level II hearing in the left ear.  According to Table VII of 
section 4.85 of the Rating Schedule, this is consistent with 
a noncompensable disability rating for bilateral hearing loss 
disability.

Based upon a mechanical application of the rating criteria to 
the facts of this case, a compensable schedular rating for 
bilateral hearing loss is not warranted.  Under the 
regulations and based upon the hearing test examination 
results contained in the record, the Board has no discretion 
to make a different decision as to the appellant's initial 
rating determination for bilateral hearing loss.

The Board notes that it has considered the provisions of 38 
C.F.R. § 4.86, but these provisions do not apply here.

The Board acknowledges the veteran's statements that his 
bilateral hearing loss is worse than a noncompensable 
disability rating, and that he is entitled to a compensable 
rating for such hearing loss.  However, in determining the 
actual degree of disability, an objective examination is more 
probative of the degree of the veteran's impairment.  
Furthermore, the opinions and observations of the veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to 
determining the severity of his service-connected bilateral 
hearing loss disability.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2006).

In the August 2006 informal hearing presentation brief, the 
veteran's representative argues that a new VA audiological 
examination is necessary.  Specifically, the representative 
contends that the audiological testing, as performed in a 
quiet environment, does not adequately measure the veteran's 
actual hearing impairment as experienced in the outside 
world.  Since the veteran's hearing impairment would 


be "worse" if tested under more real-world conditions, and 
thus entitle him to a higher disability rating, he is 
entitled to a new VA examination under conditions that more 
accurately reflect "ordinary conditions of daily life."  If 
such argument is not accepted by the Board, the 
representative contends that the Board should consider an 
extraschedular evaluation.

The Board acknowledges the representative's arguments; 
however, it notes that the rating schedule for hearing loss, 
which relies on pure tone threshold testing, was designed to 
measure the impact of a veteran's hearing loss on his or her 
ordinary conditions of life, including employability.  In 
order to best measure this impact for all veterans with a 
service-connected hearing loss disability, VA has selected 
uniform testing requirements, including a quiet environment.  
To require VA to evaluate each veteran's hearing under 
individualized conditions specific to his or her ordinary 
daily life would be impractical.  Thus, the Board is 
satisfied that the VA examinations provided to the veteran 
were adequate for rating purposes, seeing as they conformed 
to the requirements of 38 C.F.R. § 4.85(a) (2006).

In conclusion, the noncompensable evaluation currently 
assigned for the veteran's bilateral hearing loss accurately 
reflects his disability picture and a higher rating is not 
appropriate for any part of the rating period on appeal.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the veteran's 
bilateral hearing loss has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1) is not warranted.  




ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


